                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )
                                          )
              v.                          )
                                          )
MICHELLE JUDGE MCLAIN,                    )            1:10-CR-341-2
                                          )
                    Defendant.            )
      and                                 )
                                          )
BELK, INC.,                               )
                                          )
                    Garnishee.            )

                                        ORDER

      The Recommendation of the United States Magistrate Judge was filed in

accordance with 28 U.S.C. § 636(b) and, on February 21, 2020, was served on the parties.

Docs. 59, 60. No objections were filed. After consideration of the record, the Court

hereby adopts the Magistrate Judge’s Recommendation.

      It is ORDERED that the defendant’s motion for a hearing in this garnishment

proceeding, Doc. 54, is DENIED. To the extent the defendant’s filing is construed as a

request to reduce the amount of garnishment, that motion is DENIED.

      This the 24th day of March, 2020.




                                  _________________________________
                                   UNITED STATES DISTRICT JUDGE
